EXHIBIT 10.8 CONFIDENTIAL PURCHASE AGREEMENT FOR GROUND STATION EQUIPMENT THIS PURCHASE AGREEMENT FOR GROUND STATION EQUIPMENT is executed as of October 15, 2014 (the “Effective Date”), between dMobile System Co., Ltd., a corporation existing under the laws of Taiwan (“dMobile”), and Aircom Pacific, Inc., a corporation existing under the laws of California (“Aircom”). dMobile and Aircom are sometimes referred to collectively in this Agreement as “Parties” and each individually as a “Party”. Whereas, dMobile is under contract to source and procure certain “ground station” equipment relating to satellite communication systems; Whereas, Aircom is developing satellite communication systems that will provide connectivity onboard aircrafts and in previously unconnected remote areas, including, without limitation, the ground station equipment that dMobile is seeking; and Whereas, dMobile desires to purchase from Aircom certain ground station equipment for the benefit of its client Priceplay Taiwan Inc. (“PP Taiwan”), and Aircom desires to sell to dMobile and PP Taiwan such equipment all in accordance with the terms and conditions herein; NOW THEREFORE, in consideration of these premises and the mutual promises hereinafter stated, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto mutually agree as follows: 1. DEFINITIONS In this Agreement, the following words and expressions shall have the meanings hereby assigned to them. In addition, terms defined under other Sections of this Agreement are also applicable. 1.1 “Acceptance” shall have the meaning set out in Section 5.4. 1.2 “Affiliate” means, with respect to one of the Parties, a person or entity that directly, or indirectly through one or more intermediaries, controls, or is controlled by or is under common control with that Party; provided that for the purpose of the foregoing, "control" means the possession, direct or indirect, of the power to direct or cause the direction of the management or policies of a person or entity through the ownership of voting securities or otherwise. 1.3 “Agreement” means this written agreement between dMobile and Aircom, plus: (a) the Schedules attached hereto; (b) any Purchase Order entered into pursuant to this Agreement; and (c) any alterations of this Agreement, the Schedules or the Purchase Orders which may be agreed to from time to time in writing by dMobile and Aircom. 1 CONFIDENTIAL 1.4 “ATP” shall have the meaning set out in Section 5.4. 1.5 “Documentation” means documentation required to be prepared and delivered by Aircom under this Agreement. 1.6 “Hub Equipment” means the ground station equipment and NMS equipment that meet the criteria set forth in Schedule 1. 1.7 “Products” means the Hub Equipment, Software and Documentation provided under this Agreement and any Services provided pursuant to the Service Agreement contemplated under Section 3.3. 1.8 “Purchase Order” means the purchase order to be entered into between dMobile and Aircom pursuant to this Agreement. 1.9 “Services” means those particular services relating to the initial installation and commissioning, testing, operations, maintenance support of the Hub Equipment and/or the Software, and the technical support services as specifically provided for under the Service Agreement contemplated under Section 3.3. “Software” shall have the meaning set forth in Section 9.5 of this Agreement. 1.11 “Warranty Period” shall have the meaning set forth in Section 6.2 of this Agreement. 2.
